Case 4:18-cv-00065-MFU-RSB Document 74 Filed 07/10/20 Page 1 of 25 Pageid#: 2262


                                                                                      JUL 10 2020
                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                               DANVILLE DIVISION

  NILAY C. PATEL, DO,                         )
                                              )         Civil Action No. 4:18-cv-00065
         Plaintiff,                           )
                                              )
  v.                                          )
                                              )
  SOVAH HEALTH DANVILLE, CI,                  )         By: Hon. Michael F. Urbanski
  d/b/a DANVILLE REGIONAL                     )         Chief United States District Judge
  MEDICAL CENTER, LLC, et al.,                )
                                              )
         Defendants.                          )

                         AMENDED MEMORANDUM OPINION

         This matter comes before the court on Defendants SOVAH Health Danville, CI

  (“SOVAH”), LifePoint Health, Inc. (“LifePoint”), Danville Physician Practices, LLC (“the

  Practice”), and HSCGP, LLC’s (“HSCGP”) motions for summary judgment, ECF Nos. 36 &

  61, as well as Plaintiff Dr. Nilay C. Patel’s motion to strike/motion for sanctions, ECF No.

  45. After a review of the pleadings, arguments of the parties, relevant evidence, and applicable

  law, the court will grant the motions for summary judgment as to Counts I and II, deny the

  Practice’s motion for summary judgment as to Count III, grant the remaining Defendants’

  motions for summary judgment as to Count III, and deny Plaintiff’s Motion to Strike/Motion

  for Sanctions. Count III will proceed to trial against the Practice only.

                                                  I.

         On a Rule 56 Motion for Summary Judgment, the facts (and all reasonable inferences

  derived therefrom) are taken in the light most favorable to the non-moving party. Accordingly,




                                                  -1-
Case 4:18-cv-00065-MFU-RSB Document 74 Filed 07/10/20 Page 2 of 25 Pageid#: 2263




  the facts set forth herein are either not contested or recited in the light most favorable to

  Plaintiff.

          Plaintiff is a medical doctor specializing in family medicine and a Navy reservist.

  SOVAH owns and operates the primary hospital in Danville, Virginia. The Practice manages

  SOVAH Health Mt. Hermon Clinic (“the Clinic”) in Danville, Virginia. LifePoint is the

  holding company that owns both SOVAH and the Practice. HSCGP is an entity affiliated with

  LifePoint that provides various services to LifePoint’s various hospitals around the country.

          In January 2017, Plaintiff began working as a family care physician at the Clinic

  pursuant to a written employment agreement1 with the Practice. At the time he was hired, it

  was known at the Practice that Plaintiff was a Navy reservist and that he would, from time to

  time, be required to miss work to complete military training and drills. At the time he began

  his employment, Plaintiff signed an Acknowledgement stating that he read and understood

  SOVAH’s and the Practice’s Equal Employment Policy and military leave policy. He also

  signed a Patient Confidentiality Statement acknowledging his duty, consistent with the Health

  Insurance Portability and Accountability Act (“HIPAA”) and the Practice’s policies, to

  maintain patient confidentiality at all times.

          Plaintiff’s employment agreement with the Practice provided that he could be

  terminated “for cause” upon written notice to Plaintiff that he “conduct[ed] himself in a

  manner . . . [the Practice] determine[d] to be unethical or fraudulent, … detrimental to patient

  care, … disruptive in any manner that helps create a negative working environment at the



  1Plaintiff worked “PRN” (the Latin “pro re nata,” meaning on an as-needed basis) at the Clinic from October
  2016 until the official start of his employment on January 1.
                                                     -2-
Case 4:18-cv-00065-MFU-RSB Document 74 Filed 07/10/20 Page 3 of 25 Pageid#: 2264




  Medical Practice or Hospital, or [that] impair[ed] the reputation or operation of [the Practice]

  . . . .” (Dep. of Nilay Patel Ex. 9 ¶ 4.1(B)(v), Nov. 14, 2019, ECF No. 37-2 pg. 124.) The

  Practice also had the option to terminate its employment agreement with Plaintiff “without

  cause,” provided it gave Plaintiff 90-days written notice. (Id. Ex. 9 ¶ 4.2.)

          During his employment at the Practice, Plaintiff continued in his role as a Navy

  reservist. As part of that obligation, he was required to attend drills and training that

  necessitated time away from the Clinic. When ordered by the military to attend drills or

  training, Plaintiff would inform June Hill, the Clinic’s office manager, and Hill would forward

  those requests for time off to Steven Evans, Assistant Practice Market Manager. When

  Plaintiff’s military orders conflicted with his scheduled workdays, Hill would rework the

  schedule to ensure adequate provider coverage.2 If coverage could not be arranged, the Clinic

  would be closed until an appropriate provider could come in. Plaintiff took military leave in

  March, May, July, and August 2017. (See id. 81:6–82:9 & Ex. 11, ECF No. 37-2 pgs. 20–21,

          When Plaintiff interviewed for the position at the Clinic, he met with Alan Larson,

  CEO of SOVAH. During that meeting, Plaintiff claims Larson told him:

                  You can quit your other obligations. You will be doing so fine
                  here at SOVAH, you won’t need to work for anyone else. . . .
                  You will no longer – you don’t need to work anywhere else. You
                  will do fine here. Quit your other obligations.

  (Id. 119:4–12, ECF No. 44-1 pg. 32.) Additionally, Plaintiff contends the staff at the Clinic

  gave pushback regarding his unique scheduling arrangements. He asserts Steven Evans told

  him his military commitments would be “tough on the clinic” and the Clinic would need to


  2 Two other medical providers worked at the Clinic: Elizabeth Harris, and nurse practitioner, and Dave Smith,
  a physician assistant.
                                                      -3-
Case 4:18-cv-00065-MFU-RSB Document 74 Filed 07/10/20 Page 4 of 25 Pageid#: 2265




  close if they could not find coverage during his drills and trainings. (Id. 122:19–23, ECF No.

  44-1 pg. 33.) Suezatte Bailey, the front desk representative at the Clinic, agreed that the staff

  found the scheduling issues associated with Plaintiff’s military commitments to be

  “frustrating.” (Dep. of Suezatte Bailey 20:1–14, Dec. 5, 2019, ECF No. 44-8 pg. 20.)

             Plaintiff also testified that, on several occasions, June Hill and/or Patricia “Trish”

  Veneto3 asked him to “switch” his military drill days. (Patel Dep. 21:10-27:25, ECF No. 44-1

  pgs. 7-9.) Both Hill and Evans dispute that testimony, and submitted declarations stating that

  no such requests were ever made. (See Decl. of June Hill ¶ 12, Nov. 20, 2019, ECF No. 37-4;

  Decl. of Steven Evans ¶ 17, Dec. 4, 2019, ECF No. 37-3.) Evans asserted that, to his

  knowledge, “the Practice approved Dr. Patel’s military leave requests every time he had to

  attend drills.” (Evans Decl. ¶ 18, ECF No. 37-3.) Plaintiff testified he had to change his drill

  schedule 8–12 times during his employment at the Practice (Patel Dep. 27:14–25, ECF No.

  44-1 pg. 9), but contemporaneous records show he only took leave on four occasions to fulfill

  his military commitments (id. at 81:16–82:16, ECF No. 37-2 pgs. 21–22). Plaintiff does not

  dispute the accuracy of those records. (Id. at 81:6–82:25, ECF No. 44-1 pgs. 22–23.)

             Timothy Wones, who was Officer in Charge Medical Branch at Camp Lejeune, NC,

  wrote a letter describing the difficulty Plaintiff had scheduling drills and noted Plaintiff’s

  “absences were detrimental to mission readiness and accomplishment.” ECF No. 44-9. Wones

  was not deposed, and he had no personal knowledge of events at the Practice.

             At some point on March 27, 2018, Plaintiff was treating a 16-year-old patient at the

  Clinic. The child was accompanied by his mother, Patient X, who staff reported was verbally


  3   During the relevant time period, Veneto was the Senior Director of the Practice.
                                                        -4-
Case 4:18-cv-00065-MFU-RSB Document 74 Filed 07/10/20 Page 5 of 25 Pageid#: 2266




  abusive and accused Plaintiff and another member of the staff of sleeping together. After they

  left, Plaintiff contacted Anna Farrar, the office manager, about Patient X’s behavior, and

  requested that she be discharged from the Clinic. Farrar called Patient X and informed her

  that she had been discharged as a patient.

          On April 2, at approximately 9:57 a.m., Patient X returned to the Clinic and asked to

  speak with Plaintiff. (See Patel Dep. Ex. 33, ECF No. 37-2 pg. 180.) Suezatte Bailey told

  Patient X that Plaintiff was unavailable. Patient X came back and forth to the Clinic over the

  course of the next several hours, causing concern among the staff for their safety, with some

  concerned that she may have been armed. (Id. at 188:22–189:1; 191:12–194:7, ECF No. 44-1

  pgs. 49–51.) When she returned to the Clinic a third time, Bailey asked Plaintiff to speak with

  Patient X. Plaintiff, Fred Smith (a student intern), Vanessa Nelson (a medical assistant), and

  Bailey were at the front desk when Plaintiff spoke with Patient X. Although there is some

  evidence to suggest that other patients were in the waiting room, the vast majority of the

  testimony confirms that no other patients were present.4

          Patient X asked Plaintiff why she had been discharged from the Clinic, and Plaintiff

  advised her it was due to her behavior on March 27. Plaintiff told her she could go to other

  clinics, including the SOVAH clinic in Brosville, Virginia. Patient X advised Plaintiff she could

  not go to the Brosville location and asked why she had been discharged from the Brosville

  location. Plaintiff told her to discuss that issue with staff at the Brosville clinic, but Patient X

  repeatedly demanded an answer from Plaintiff. Plaintiff had a member of his staff look up



  4Admittedly the evidence is in some conflict on this point. Under the applicable standard of review, however,
  the evidence is recited in the light most favorable to Plaintiff.
                                                      -5-
Case 4:18-cv-00065-MFU-RSB Document 74 Filed 07/10/20 Page 6 of 25 Pageid#: 2267




  Patient X’s records (id. 189:2–11) and discovered that she had a positive drug screen. Plaintiff

  told Patient X what her records said; Smith, Nelson, and Bailey all heard that conversation.

  Patient X then left the Clinic and did not return again.

          On April 10, Anna Farrar informed Plaintiff that Patient X told her she was going to

  file an official HIPAA complaint. Plaintiff responded to Farrar by e-mail, stating: “[Patient]

  asked to discuss information, information was not told to her voluntarily.” (Id. Ex. 36, ECF

  No. 37-2 pg. 183.) The Practice asked William Murray, Privacy Officer for SOVAH Health,

  to investigate Patient X’s allegations to determine whether or not Plaintiff’s actions violated

  HIPAA.

          On April 18, Chenise Blackwell, a patient advocate with SOVAH, e-mailed Murray and

  Donna Richardson, another Market Manager, about Patient X’s complaint. She reiterated that

  Patient X claimed Plaintiff told her she had a positive drug screen and that “staff and patients

  in the waiting area heard this.” (Id. Ex. 37, ECF No. 37-2 pg. 184.) Blackwell also stated that

  Patient X said she called the Brosville clinic and was told she had not been discharged from

  that clinic as a patient.

          On April 19, Veneto e-mailed Murray and others, saying, “We just need to know if we

  are proceeding with a for cause termination or if we are proceeding with a without cause

  termination with this provider.” ECF No. 44-33.

          On April 24, Veneto e-mailed Plaintiff and advised they were still investigating the

  “HIPAA breach.” (Patel Dep. Ex. 38, ECF No. 37-2 pg. 186.) Plaintiff responded that

  Veneto’s e-mail was “the first email [he had] received from [Veneto] regarding this complaint.”




                                                -6-
Case 4:18-cv-00065-MFU-RSB Document 74 Filed 07/10/20 Page 7 of 25 Pageid#: 2268




  He reiterated that “[t]he information discussed with [Patient X] was on her repeatedly

  demanding an answer.” (Id.)

          On April 25, Veneto e-mailed Murray: “I have spoken with legal and we are proceeding

  with termination. Did anyone ever reach out to Dr[.] Patel to get his side of the story? I am

  sure he will bring that up when we present the termination to him.” ECF No. 44-35. She

  followed up that e-mail, specifically pointing out that she told Plaintiff “the matter was still

  under investigation . . . .” Id.

          On April 26, Murray and Plaintiff discussed the incident with Patient X. On April 27,

  Murray memorialized his investigation in a brief memo, noting that “Dr. Patel admitted that

  he did engaged [sic] in an argument with patient, and during argument, he disclosed patient

  drug history.” (Patel Dep. Ex. 39, ECF No. 37-2 pg. 187.)

          The Practice5 terminated Plaintiff on April 30. According to Veneto, after reviewing

  the evidence and discussing the matter with Larson and Alan Douglas, Group Senior Director

  for Physician Practice Management, she determined that Plaintiff had violated HIPAA and

  terminated Plaintiff’s employment pursuant to the “for cause” section of his contract. (Decl.

  of Alan Douglas ¶¶ 12–14, Dec. 5, 2019, ECF No. 37-1; Dep. of Patricia Veneto 18:11–13,

  Dec. 3, 2019, ECF No. 44-24.)

          Plaintiff contacted Murray the next day and complained about the “for cause”

  determination. According to Murray, during their conversation, Plaintiff again “confirmed”




  5Plaintiff’s termination letter was signed by Mark Pickett, Vice President, Physician Services. (Patel Dep. Ex.
  40, ECF No. 37-2 pg. 188.)
                                                      -7-
Case 4:18-cv-00065-MFU-RSB Document 74 Filed 07/10/20 Page 8 of 25 Pageid#: 2269




  he disclosed patient information, but felt that his termination was “not professional.” (Patel

  Dep. Ex. 41, ECF No. 37-2 pg. 189.)

         On November 27, 2018, Plaintiff filed suit in this court. ECF No. 1. Plaintiff filed an

  amended complaint, ECF No. 3, and SOVAH, LifePoint, and the Practice filed a motion for

  summary judgment on December 6, 2019, ECF No. 36. Plaintiff moved for leave to file a

  seconded amended complaint which named a new defendant—HSCGP, LLC—and

  abandoned several claims. ECF No. 43. That request was granted, ECF No. 58, and all

  defendants joined in a motion for summary judgment on March 26, 2020, ECF No. 61.

         On December 20, 2019, Plaintiff also filed a motion strike and motion for sanctions in

  response to the motion for summary judgment filed by SOVAH, LifePoint, and the Practice.

  ECF No. 61. On March 26, 2020, he filed a motion for leave to file a supplemental brief in

  opposition to the defendants’ motion for summary judgment. ECF No. 62.

         On April 27, 2020, the court held a hearing on the pending motions, and the matter is

  now ripe for disposition.

                                                   II.

         Pursuant to Rule 56(a), the court must “grant summary judgment if the movant shows

  that there is no genuine dispute as to any material fact and the movant is entitled to judgment

  as a matter of law.” Fed. R. Civ. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986);

  Glynn v. EDO Corp., 710 F.3d 209, 213 (4th Cir. 2013). When making this determination, the

  court should consider “the pleadings, depositions, answers to interrogatories, and admissions

  on file, together with . . . [any] affidavits” filed by the parties. Celotex, 477 U.S. at 322. Whether

  a fact is material depends on the relevant substantive law. Anderson v. Liberty Lobby, Inc.,


                                                  -8-
Case 4:18-cv-00065-MFU-RSB Document 74 Filed 07/10/20 Page 9 of 25 Pageid#: 2270




  477 U.S. 242, 248 (1986). “Only disputes over facts that might affect the outcome of the suit

  under the governing law will properly preclude the entry of summary judgment. Factual

  disputes that are irrelevant or unnecessary will not be counted.” Id. (citation omitted). The

  moving party bears the initial burden of demonstrating the absence of a genuine issue of

  material fact. Celotex, 477 U.S. at 323. If that burden has been met, the non-moving party

  must then come forward and establish the specific material facts in dispute to survive summary

  judgment. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586–87 (1986).

         In determining whether a genuine issue of material fact exists, the court views the facts

  and draws all reasonable inferences in the light most favorable to the non-moving party.

  Glynn, 710 F.3d at 213 (citing Bonds v. Leavitt, 629 F.3d 369, 380 (4th Cir. 2011)). Indeed,

  “[i]t is an ‘axiom that in ruling on a motion for summary judgment, the evidence of the

  nonmovant is to be believed, and all justifiable inferences are to be drawn in his favor.’”

  McAirlaids, Inc. v. Kimberly-Clark Corp., 756 F.3d 307, 310 (4th Cir. 2014) (internal alteration

  omitted) (quoting Tolan v. Cotton, 572 U.S. 650, 651 (2014) (per curiam)). Moreover,

  “[c]redibility determinations, the weighing of the evidence, and the drawing of legitimate

  inferences from the facts are jury functions, not those of a judge.” Anderson, 477 U.S. at 255.

  The non-moving party must, however, “set forth specific facts that go beyond the ‘mere

  existence of a scintilla of evidence.’” Glynn, 710 F.3d at 213 (quoting Anderson, 477 U.S. at

  252). The non-moving party must show that “there is sufficient evidence favoring the

  nonmoving party for a jury to return a verdict for that party.” Anderson, 477 U.S. at 249). “In

  other words, to grant summary judgment the [c]ourt must determine that no reasonable jury

  could find for the nonmoving party on the evidence before it.” Perini Corp. v. Perini Constr.,


                                               -9-
Case 4:18-cv-00065-MFU-RSB Document 74 Filed 07/10/20 Page 10 of 25 Pageid#: 2271




   Inc., 915 F.2d 121, 124 (4th Cir. 1990) (citing Anderson, 477 U.S. at 248). Even when facts

   are not in dispute, the court cannot grant summary judgment unless there is “no genuine issue

   as to the inferences to be drawn from” those facts. World-Wide Rights Ltd. P’ship v. Combe,

   Inc., 955 F.2d 242, 244 (4th Cir. 1992).

                                                   III.


      a. Count I: USERRA

          The Uniformed Services Employment and Reemployment Rights Act (“USERRA”)

   “prohibits discrimination in employment on the basis of military service.” Sheehan v. Dep’t

   of Navy, 240 F.3d 1009, 1012 (Fed. Cir. 2001). Its primary operative provision states, “A

   person who is a member of . . . or has an obligation to perform service in a uniformed service

   shall not be denied . . . retention in employment . . . by an employer on the basis of that

   membership . . . , performance of service, . . . or obligation.” 38 U.S.C. § 4311(a). An employer

   violates USERRA “if the person’s membership . . . or obligation for service in the uniformed

   services is a motivating factor in the employer’s [adverse employment] action, unless the

   employer can prove that the action would have been taken in the absence of such membership

   . . . or obligation for service.” Id. § 4311(c). Liability under USERRA lies “when a person’s

   military service is a ‘motivating factor’ in the discriminatory action, even if not the sole factor.”

   Sheehan, 240 F.3d at 1013 (citing 38 U.S.C. § 4311(c)(1)).

          “The procedures established by precedent require an employee making a USERRA

   claim . . . to bear the initial burden of showing by a preponderance of the evidence that the

   employee’s military service was ‘a substantial or motivating factor’ in the adverse employment

   action.” Id. (citing Nat’l Labor Relations Bd. v. Transp. Mgmt. Corp., 462 U.S. 393, 400–01
                                                  - 10 -
Case 4:18-cv-00065-MFU-RSB Document 74 Filed 07/10/20 Page 11 of 25 Pageid#: 2272




   (1983)). A “motivating factor” is one that “a truthful employer would list if asked for the

   reasons for its decision.” Brandsasse v. City of Suffolk, Va., 72 F. Supp. 2d 608, 617 (E.D. Va.

   1999) If the employee is able to meet that requirement, the burden shifts to the employer to

   show, by a preponderance of the evidence, that it would have taken the same action for a valid,

   nondiscriminatory reason. See Sheehan, 240 F.3d at 1013 (collecting cases).

          At the outset, Plaintiff lacks any direct evidence of discrimination, and thus must

   proceed on circumstantial evidence.

                 Discriminatory motive under the USERRA may be reasonably
                 inferred from a variety of factors, including proximity in time
                 between the employee’s military activity and the adverse
                 employment action, inconsistencies between the proffered
                 reason and other actions of the employer, an employer’s
                 expressed hostility towards members protected by the statute
                 together with knowledge of the employee’s military activity, and
                 disparate treatment of certain employees compared to other
                 employees with similar work records or offenses.

   Hill v. Michelin N. Am. Inc., 252 F.3d 307, 314 (4th Cir. 2001) (citing Shaheen, 240 F.3d at

   1014). None of these factors support Plaintiff’s claim.

          Primarily, a span of nearly eight months elapsed between Plaintiff’s last military activity

   and his termination. Such a long period of time strongly undercuts any inference of

   discriminatory animus in the Practice’s decision. To borrow a phrase from another

   discrimination case, “[a] lengthy time lapse between” Plaintiff’s last military activity “and the

   alleged adverse employment action, as was the case here, negates any inference that a causal

   connection exists between the two.” Dowe v. Total Action Against Poverty in Roanoke Valley,

   145 F.3d 653, 657 (4th Cir. 1998). Additionally, Plaintiff has not pointed to any inconsistencies




                                                - 11 -
Case 4:18-cv-00065-MFU-RSB Document 74 Filed 07/10/20 Page 12 of 25 Pageid#: 2273




   in the proffered reasons and other actions of his employer or employers, 6 any expressed

   hostility to members of any military branch or service—including himself—or disparate

   treatment of employees with similar offenses.7

           Plaintiff points to various comments from other employees as evidence of an unlawful

   animus against him on account of his military service. This evidence, however, is insufficient

   to carry his initial burden. First and foremost, the comments have no relation to his military

   service. Rather, the worst that can be said of them is they relate to the inconveniences of

   scheduling around Plaintiff’s commitments. While USERRA outlaws discrimination on the

   basis of one’s military service, it does not require that an employer never mention an

   employee’s service commitments. Plaintiff’s interpretation of USERRA would grossly expand

   its reach to include even the acknowledgement that employing individuals with active service

   commitments may, on occasion, create a hardship for the employer. There is no doubt that is

   true and USERRA requires employers to shoulder that burden and not punish the service

   member for it, but it does not render unlawful its mere acknowledgment.

           Even if the comments alleged did suggest animus, Plaintiff has failed to offer evidence

   that any defendant “relied on, took into account, considered, or conditioned its decision” on

   Plaintiff’s military status. Chance v. Dallas Cnty. Hosp. Dist., No. 3-96-CV-2842-BD, 1998



   6Plaintiff contends he was jointly employed by several entities, but his evidence is lacking as to any of them.
   That being the case, this court need not investigate the merits of Plaintiff’s joint employment claim. Because
   his evidence fails as to all the defendants, it does not matter which one (or ones) employed him.

   7In his supplemental brief, Plaintiff points to several other employees who disclosed private health information
   but were not terminated. While this evidence is concerning, see ECF No. 62-2, Plaintiff has failed to establish
   the relevance of these other incidents. There is no evidence Veneto or Douglas (the decisionmakers accused of
   discriminatory animus here) were involved in the investigation or resolution of those complaints, and nothing
   suggests the individuals described therein were employed by the Practice.
                                                       - 12 -
Case 4:18-cv-00065-MFU-RSB Document 74 Filed 07/10/20 Page 13 of 25 Pageid#: 2274




   WL 177963, at *3 (N.D. Tex. Apr. 6, 1998). Plaintiff alleges both June Hill and Steven Evans

   made comments about his military service, but it was Veneto and Douglas who made the

   decision to terminate him. There is no evidence to suggest that Veneto or Douglas ever made

   any comments about Plaintiff’s military service, and no evidence that they heard—let alone

   considered or condoned—any allegedly discriminatory statements by Hill or Evans. See

   Sanguinetti v. United Parcel Serv., Inc., 114 F. Supp. 2d 1313, 1318 (S.D. Fl. 2000) (granting

   summary judgment and noting that an individual who made comments about the plaintiff’s

   military service “was not involved in the termination decision” and the plaintiff had

   consequently failed to show “that his military obligations factored into . . . [the] decision to

   release him”). Absent evidence that the decisionmakers considered Plaintiff’s military service

   when deciding to terminate his employment, Plaintiff cannot succeed on his USERRA claim,

   and summary judgment must be granted.

           Plaintiff also focuses on the alleged inadequacies in Murray’s investigation. Even

   granting that the investigation was flawed or—at worst—a sham, Plaintiff’s argument still lacks

   a fundamental element of proof. It is not enough to say that the termination decision was a

   foregone conclusion; in fact, some evidence suggests that it was.8 Rather, to succeed on his

   USERRA claim, Plaintiff must show it was a foregone conclusion because of his military

   status. Only if he succeeds in that showing is the court permitted to examine the Practice’s

   proffered rationale for his termination. For the reasons stated above, Plaintiff has failed to


   8 For example, prior to Plaintiff’s encounter with Patient X, at least one staff member was told that, if she had

   any complaints about Plaintiff, she should voice them at that time. (See Bailey Dep. 42:11–19, ECF No. 44-8
   pg. 42.) This evidence, taken in the light most favorable to Plaintiff, suggests that the desire (and possibly even
   decision) to terminate Plaintiff occurred prior to the alleged HIPAA violation, meaning the Practice’s stated
   reason for terminating him was untrue. While not relevant on Plaintiff’s USERRA claim, it does come into play
   on his breach of contract claim. See infra § III.c.
                                                         - 13 -
Case 4:18-cv-00065-MFU-RSB Document 74 Filed 07/10/20 Page 14 of 25 Pageid#: 2275




   offer evidence that Veneto or Douglas “relied on, took into account, considered, or

   conditioned its decision” on Plaintiff’s military status, Chance, 1998 WL 177963, at *3, and

   thus his claim fails as a matter of law, regardless of whether Murray’s investigation was

   inadequate or insufficient.

       b. Count II: Defamation and Defamation per se

           In order to prevail on his defamation claim, Plaintiff must show that a statement by

   Defendants was “both false and defamatory.” Tharpe v. Saunders, 285 Va. 476, 481, 737

   S.E.2d 890, 892 (2013). Additionally, the elements of defamation must be met: “(1) publication

   of (2) an actionable statement with (3) the requisite intent.” Jordan v. Kollman, 269 Va. 569,

   575, 612 S.E.2d 203, 206 (2005). “Defamatory words that cause prejudice to a person in [his]

   profession are actionable as defamation per se.” Hyland v. Raytheon Tech. Serv. Co., 277 Va.

   40, 46, 670 S.E.2d 746, 750 (2009).

           Plaintiff contends that an email William Murray accidentally sent to the administrator

   of a LifePoint hospital9 in North Carolina—the state where he resides—was defamatory per

   se. It was not. This conclusion is apparent by reading the e-mail in question:

                   Team,

                   I returned Dr. Patel call at 5:52 pm, he demonstrated restraint,
                   and expressed frustration with the “with cause” termination. I did
                   discussed his admission of PHI disclosure. He confirmed, and
                   replied he felt like the termination was not professional. I was
                   compassionate and listened to him.

                   We discussed the incident reporting to Department of Health and
                   Human Services, and I informed him it is reported under
                   SOVAH Health and not under Dr. Nilay Patel. I also informed

   9The administrator had a name similar to a LifePoint employee involved in the issue with Plaintiff and Patient
   X.
                                                      - 14 -
Case 4:18-cv-00065-MFU-RSB Document 74 Filed 07/10/20 Page 15 of 25 Pageid#: 2276




                    we do not automatically report to AMA or Board of Medicine. I
                    conveyed, we do not have control over what the patient could
                    report or to whom.

                    He expressed a willingness to part on better terms, I informed
                    him this was not a decision I could address, and I wished him the
                    best.

   (ECF No. 44-61 [sic throughout].)

           At most, Plaintiff contends the first paragraph is defamatory, but nothing in that

   paragraph is “false.” At most, it relays the facts as they occurred. Plaintiff was terminated “for

   cause.” The fact that he disagrees with that determination does not make the statement that

   he and Murray discussed his termination “false.” Likewise, he did admit to disclosing PHI; he

   admitted that in his deposition. (See, e.g., Patel Dep. 216:1–221:18 [ECF No. 44-1, pgs. 56–

   57].) Plaintiff disagrees that the disclosure of the PHI constituted a HIPAA violation, but

   Murray’s e-mail does not say that his disclosure was a HIPAA violation. It only says that he

   admitted to “PHI disclosure,” and that statement is uncontroverted. At most, the e-mail may

   have lacked the context Plaintiff would have liked, but nothing in it is “false.” Absent a “false”

   statement, an action for defamation will not lie, and Defendants10 are entitled to summary

   judgment on this count as well.

        c. Count III: Breach of Contract

           The elements of a breach of contract are well-settled. There must be “(a) a legally

   enforceable obligation of a defendant to a plaintiff; (2) the defendant’s violation or breach of

   that obligation; and (3) injury or damage to the plaintiff caused by the breach of obligation.”



   10Although not relevant as there is no false statement in the e-mail, Plaintiff made no effort whatsoever to tie
   the alleged tort of defamation by Murray (the author of the e-mail) to any named Defendant.
                                                       - 15 -
Case 4:18-cv-00065-MFU-RSB Document 74 Filed 07/10/20 Page 16 of 25 Pageid#: 2277




   Ulloa v. QSP, Inc., 271 Va. 72, 79, 624 S.E.2d 43, 48 (2006) (quoting Filak v. George, 267 Va.

   612, 619, 594 S.E.2d 610, 614 (2004)). There is no dispute that the employment agreement

   between Plaintiff and the Practice is a valid contract, and no argument that, if the Practice

   breached the contract, that breach injured Plaintiff. The only question, then, is whether the

   Practice breached the agreement. In his brief, Plaintiff contends that the Practice breached the

   implied covenant of good faith and fair dealing in the manner it went about investigating

   Patient X’s complaint, and he alleges that the decision to terminate him was a foregone

   conclusion, the investigation and “for cause” termination were shams, and the real reason for

   his termination was his military status and history of making complaints about patient care

   and safety.

          “In Virginia, every contract contains an implied covenant of good faith and fair

   dealing,” Enmoto v. Space Adventures, LLC, 624 F. Supp. 2d 443, 450 (E.D. Va. 2009), which

   is breached when a party to the contract “exercise[s] contractual discretion in bad faith.” Va.

   Vermiculite, Ltd. v. W.R. Grace & Co., 156 F.3d 535, 542 (4th Cir. 1998). Virginia law,

   however, “‘does not recognize a cause of action for breach of an implied covenant of good

   faith and fair dealing in employment contracts . . . .’” Chapman v. Asbury Auto. Group, Inc.,

   No. 3:15cv679, 2017 WL 3324486, at *5 (E.D. Va. Aug. 3, 2017) (quoting Devnew v. Brown

   & Brown, Inc., 396 F. Supp. 2d, 665, 671 (E.D. Va. 2005)). See also Nisbett v. Reconart, Inc.,

   No. 1:16cv1467, 2017 WL 1745045, at *5 (E.D. Va. May 3, 2017) (“[N]either party can cite to

   a single case that has found the duty of good faith and fair dealing in any employment

   context.”); Bridgeforth v. Potter, No. 3:10cv00030, 2011 WL 3102422, at *12 (W.D. Va. July

   25, 2011) (“[T]his is a question of Virginia substantive law, which is ‘decidedly straightforward


                                                - 16 -
Case 4:18-cv-00065-MFU-RSB Document 74 Filed 07/10/20 Page 17 of 25 Pageid#: 2278




   on this matter: the Commonwealth does not recognize a cause of action for breach of an

   implied covenant of good faith and fair dealing in employment contracts . . . .” (quoting

   Devnew, 396 F. Supp. 2d at 671)); Firebaugh v. General Elec. Co., Civ. A. No. 85-0763, 1987

   WL 109073, at *3 (W.D. Va. Mar. 11, 1987) (“Plaintiff also asserts that defendant’s actions

   amount to breach of an implied covenant of good faith and fair dealing. This assertion must

   be rejected because Virginia law does not recognize that implied covenant.” (citing Bowman

   v. State Bank of Keysville, 331 S.E.2d 797 (Va. 1985)). Insofar as Plaintiff is alleging a breach

   of the implied covenant of good faith and fair dealing in his employment agreement with the

   Practice, that claim is not recognized in Virginia and cannot form the basis of his breach of

   contract claim.

          That does not, however, end the inquiry. The evidence, taken in the light most

   favorable to Plaintiff, suggests the alleged HIPAA violation was not the reason—or at least

   not the sole one—for Plaintiff’s termination. As Suezatte Bailey testified:

                 Q:     Okay. Did he [Plaintiff] ever share with you that he was
                 being investigated?

                 A:      Well, I knew that.

                 Q:      You did?

                 A:      Yes.

                 Q:      And how did you know that he was being investigated?

                 A:     You know how you know things, but I knew that Donna
                 Richardson and – there was another manager there, which both
                 of them are not there anymore, they – they had said, if you have
                 any issues with this provider, you know, they were there, you
                 know, and I had no issues with him. You know, I didn’t stay for
                 the meeting; I just left, you know.


                                                - 17 -
Case 4:18-cv-00065-MFU-RSB Document 74 Filed 07/10/20 Page 18 of 25 Pageid#: 2279




              Q:     And what was that meeting like?

              A:     I didn’t stay.

              Q:     Okay.

              A:     So I don’t even know what was said or what was
              discussed.

              Q:    Okay, but you were told that there was a meeting where
              you could bring up issues?

              A:      No, it wasn’t a meeting; it was just that they came around
              saying, when you are switching shifts, if you all have any problem
              with Dr. Patel, now is the time to say something like that, and I
              just thought that wasn’t good and I just left.

              Q:    I got you. When did – when did that happen – did that
              happen after the incident with the patient?

              A:     No, that was before.
              ...
              Q:     Okay. Did anybody ever say to you that they were looking
              to – that they were looking to get rid of Dr. Patel?

              A:     I just – you hear the gossip, but – you know, but you hear
              gossip every day, you know, but . . .

              Q:     Did you hear gossip like that, though?

              A:     Mmm-hmm.

              Q:     You did?

              A:     Yes.

              Q:     And that was before the incident with the patient?

              A:     Mmm-hmm.

              Q:     And is that also a yes?

              A:     Yes.


                                               - 18 -
Case 4:18-cv-00065-MFU-RSB Document 74 Filed 07/10/20 Page 19 of 25 Pageid#: 2280




   (See Bailey Dep. 41:14–43:20, ECF No. 44-8 pg. 42.) While the court places no merit on

   unadorned evidence of “gossip,” it is relevant that, prior to his encounter with Patient X,

   decisionmakers at the Practice were encouraging employees to state any “issues” they had with

   Plaintiff. Taking that testimony into account, Plaintiff’s evidence shows that, at a minimum,

   other considerations were at play when the time came to terminate him. If the HIPAA

   violation was not the true basis for his termination, then there exists a question as to whether

   or not the Practice breached his employment agreement by terminating him for cause.

              Moreover, there is evidence that the decision to terminate Plaintiff was made before

   Murray’s investigation was concluded, suggesting that the alleged HIPAA violation was not

   the Practice’s reason for terminating Plaintiff. On April 19, 2018, prior to the conclusion of

   Murray’s investigation, Trish Veneto11 e-mailed Murray and others, saying, “We just need to

   know if we are proceeding with a for cause termination or if we are proceeding with a without

   cause termination with this provider.” (ECF No. 44-33.) On April 25, she e-mailed Murray: “I

   have spoken with legal and we are proceeding with termination. Did anyone ever reach out to

   Dr[.] Patel to get his side of the story? I am sure he will bring that up when we present the

   termination to him.” (ECF No. 44-35.) She followed up that e-mail, specifically pointing out

   that she told Plaintiff “the matter was still under investigation . . . .” (Id.) In her own words,

   Veneto stated that, although the matter was still under investigation, Plaintiff would be

   terminated; the only question was whether the termination would be “for cause” or not. This

   testimony, coupled with Bailey’s testimony, suggests the Practice was planning to terminate

   Plaintiff without regard to whether he violated HIPPA during his encounter with Patient X.


   11   Veneto and Douglas made the decision to terminate Plaintiff. (Douglas Decl. ¶ 12–14, ECF No. 37-1 pg. 2.)
                                                        - 19 -
Case 4:18-cv-00065-MFU-RSB Document 74 Filed 07/10/20 Page 20 of 25 Pageid#: 2281




   At this point, a disputed issue of material fact exists as to the motivation for the Practice’s

   decision to terminate Plaintiff and whether that motivation justified a “for cause” termination.

          In his Complaint, Plaintiff alleges he was terminated for his military status (for which

   he has no evidence, as discussed infra § III.a) and his history of complaints about patient

   safety. While the evidence is lacking as to his discrimination allegation, there is evidence from

   which a jury could infer that Plaintiff’s history of complaints was the reason he was fired. For

   example, although his termination came nearly eight months after his last military obligation,

   Plaintiff made at least nine documented complaints during the two months before his

   termination:

              x Feb. 12, 2018: Plaintiff complained to Veneto and others that
                Clinic staff did not have time to complete workers’ compensation
                papers
              x Feb. 15, 2018: Plaintiff met with Veneto and others to discuss
                concerns he had about how the Clinic should operate
              x March 12, 2018: Plaintiff made various administrative related
                suggestions for the Clinic to Veneto and others
              x March 14, 2018: Plaintiff aired a concern with Veneto and Farrar
                about a patient he referred to the Hospital
              x March 31, 2018: Plaintiff complained to Farrar about FMLA and
                insurance forms that he felt nurses, not providers, should be
                completing
              x April 10, 2018: Plaintiff asked Farrar about changing Clinic policy
                so as not to schedule appointments after 4:30
              x April 13, 2018: Plaintiff complained to Veneto and others about
                providers completing FMLA and other paperwork
              x April 24, 2018: Plaintiff complained to Farrar about someone at
                the Clinic mischaracterizing a patient’s visit, which would have
                resulted in Medicare not paying for the visit

   (See generally Patel Dep. Exs. 21–30 [ECF No. 37-2, pgs. 167–178].) Plaintiff was officially

   terminated on April 30.


                                                - 20 -
Case 4:18-cv-00065-MFU-RSB Document 74 Filed 07/10/20 Page 21 of 25 Pageid#: 2282




          The Practice counters that, under the terms of the agreement with Plaintiff, it was

   empowered to make the determination as to whether or not Plaintiff’s actions were unethical,

   fraudulent, detrimental to patient care, disruptive to the Practice, or impaired the Practice’s

   reputation:

                 The Agreement may be terminated prior to its expiration, at the
                 election of Employer, under . . . the following circumstances: . . .
                 Physician conducts himself in a manner in which Employer
                 determines to be unethical or fraudulent, is detrimental to patient
                 care, is disruptive in any manner that helps create a negative
                 working environment at the Medical Practice or Hospital, or
                 impairs the reputation or operations of Employer . . . .

   (Patel Dep. Ex. 9 ¶ 4.1(B)(v), ECF No. 37-2 pg. 124 [emphasis added].) Essentially, the

   Practice argues the employment contract immunizes it against a charge of breach so long as

   the Practice asserts that it made a decision under ¶ 4.1(B)(v). Even assuming that reading of

   the employment contract is proper, it does not resolve the issue raised by the evidence. Taking

   the testimony in the light most favorable to Plaintiff, Veneto made the decision to terminate

   Plaintiff before a decision was made on his alleged HIPAA violation. Should the trier of fact

   determine that the HIPAA violation did not motivate the termination, the discretion afforded

   the Practice under ¶ 4.1(B)(v) falls away.

          It is certainly true that, if the Practice wanted to terminate Plaintiff and he then violated

   his employment contract before he was terminated, the Practice would be entitled to terminate

   him for cause even if it planned to terminate him without cause prior to the offending incident.

   Whether that is what occurred here, or whether Plaintiff was terminated for another reason

   and the Practice used a HIPAA complaint to shield it from its financial obligations under a




                                                 - 21 -
Case 4:18-cv-00065-MFU-RSB Document 74 Filed 07/10/20 Page 22 of 25 Pageid#: 2283




   “without cause” termination, is a debated question of fact; it is the province of the jury to

   determine which of those two scenarios is true.

          Because there is evidence that a decision to terminate Plaintiff was in the works before

   his alleged HIPAA violation, and because there is evidence that Veneto decided to terminate

   Plaintiff prior to reaching a conclusion on whether Plaintiff’s actions violated HIPAA, the

   Practice is not entitled to summary judgment on Plaintiff’s breach of contract claim. Because

   only the Practice was obligated under the contract, all other Defendants are entitled to

   summary judgment on Count III.

                                                   IV.

          Defendants relied on the declarations of several witnesses in support of their motions

   for summary judgment including: Vanessa Nelson (declaration dated August 24, 2018); June

   Hill (declaration dated November 20, 2019); William Murray (declaration dated December 3,

   2019); and Alan Douglas (declaration dated December 5, 2019). Plaintiff moved to strike these

   four declarations, contending that they were executed before the respective witnesses were

   deposed but were not turned over to Plaintiff prior to their depositions. At oral argument,

   Plaintiff’s counsel conceded they received Nelson’s declaration in August 2018, despite

   asserting in their pleading the declaration was never disclosed.

          According to Fed. R. Civ. P. 37(c)(1), if a party fails to provide information as required

   under Fed. R. Civ. P. 26(a) or (e), “the party is not allowed to use the information . . . to supply

   evidence on a motion, at a hearing, or at a trial, unless the failure was substantially justified or

   harmless.” Defendants admit they failed to turn over three of the four declarations prior to




                                                  - 22 -
Case 4:18-cv-00065-MFU-RSB Document 74 Filed 07/10/20 Page 23 of 25 Pageid#: 2284




   the depositions of the declarants and concede those declarations should have been disclosed.

   At issue is whether that failure was substantially justified or harmless.

          The Fourth Circuit has identified five factors to aid district courts in determining if a

   failure to disclose or supplement under Rule 37(c)(1) is substantially justified or harmless:

                  (1) [T]he surprise to the party against whom the document was
                      produced;
                  (2) the ability of the party to cure that surprise;
                  (3) the extent to which allowing the use of the document would
                      disrupt the trial;
                  (4) the explanation for the party’s failure to disclose the
                      document before trial; and
                  (5) the importance of the document.

   S. States Rack & Fixture, Inc. v. Sherwin-Williams Co., 318 F.3d 592, 596 (4th Cir. 2003)

   (quoting Rambus, Inc. v. Infineon Tech. AG, 145 F. Supp. 2d 721, (E.D. Va. 2001)).

          Addressing the factors in turn, while Plaintiff was justifiably surprised to learn he did

   not receive the declarations before the depositions, he should not have been surprised

   Defendants were compelled to rely on declarations to support their motion for summary

   judgment. For a number of reasons, depositions of the key witnesses were scheduled shortly

   before the due date for Defendants’ motions for summary judgment. While there is no doubt

   that extant declarations should have been turned over prior to the depositions of the

   declarants, the problem was a bit of Plaintiff’s own creation as the depositions of Defendants’

   declarants were not taken until immediately before the summary judgment filing deadline.

          Second, insofar as there was a delay in disclosure, the three declarations were included

   with the motions for summary judgment and turned over to Plaintiff when those motions

   were filed, even if such disclosure did not technically flow through the discovery process.

   Defendants’ motion for summary judgment was filed on December 6; Hill’s declaration was
                                                 - 23 -
Case 4:18-cv-00065-MFU-RSB Document 74 Filed 07/10/20 Page 24 of 25 Pageid#: 2285




   dated a little more than two weeks prior, Murray’s was dated three days prior, and Douglas’s

   was dated the day before. As evidence that any surprise was cured, Plaintiff made no effort

   to reopen the depositions of the four witnesses (discovery did not close until December 13).

   Rather, after the close of discovery, the defendants filed the present motion to strike. If there

   was actual surprise or prejudice, Plaintiff should have moved more expeditiously to raise the

   issue with the court. Instead, he waited until after discovery had closed, limiting the recourse

   available to cure the surprise he now claims.

          Third, there is no serious contention use of these documents will disrupt the trial. All

   the witnesses who submitted declarations were also deposed, and insofar as Plaintiff believes

   there is a discrepancy between the declarations and the deposition testimony, he will be

   permitted to explore that on cross-examination of the three witnesses.

          Fourth, the defendants have not offered a compelling or acceptable reason for the

   failure to disclose the declarations as required. This factor weighs in favor of striking the

   evidence.

          Finally, the importance of the declarations is minimal. While Plaintiff contends the

   declarations are somewhat at odds with the deposition testimony, the court’s review does not

   reveal any glaring discrepancies. Moreover, the court has not relied on the declarations for any

   matter where deposition testimony on the same topic from the same witness is available.

          While the failure to turn over the depositions was not substantially justified, the failure

   was harmless. Plaintiff’s motion to strike and motion for sanctions will be denied.

                                                   V.




                                                - 24 -
Case 4:18-cv-00065-MFU-RSB Document 74 Filed 07/10/20 Page 25 of 25 Pageid#: 2286




          For the foregoing reasons, SOVAH, LifePoint, and HSCGP are entitled to summary

   judgment on all counts. The Practice entitled to summary judgment on Counts I and II, but

   not Count III. Therefore, this matter will proceed to trial against the Practice on the breach

   of contract claim only. An appropriate Order will be entered.



                                                        Entered:   July 9, 2020

                                                                           Mike Urbanski
                                                                           cn=Mike Urbanski, o=US Courts,
                                                                           ou=Western District of Virginia,
                                                                           email=mikeu@vawd.uscourts.g
                                                                           ov, c=US
                                                                           2020.07.09 17:00:46 -04'00'

                                                        Hon. Michael F. Urbanski
                                                        Chief United States District Judge




                                               - 25 -
